internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no tam-115068-09 director ---------------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------ ------------------------------------- --------------------------------------------------------------- ----- ---------------- --------------- ---------------------- legend taxpayer headquarters office state a foreign countries country x b airport ------------------------------ --------------------------------- -------- -------------------------------------------------- ------- ------------------------------------------------------------ ------------------------------------------------------------------------------------------------------- issue sec_1 gross_income and income_tax_withholding whether wage withholding under internal_revenue_code code sec_2 or percent withholding under sec_1441 applies to remuneration paid_by a certified the tam initially raised issues with respect to the u s taxation of severance which was paid to the nra flight attendants however this issue was subsequently withdrawn tam-115068-09 united_states air carrier to nonresident_alien nra employees with d-1 visas or other types of visas for services the employees perform within the united_states a whether any remuneration paid to the nra flight attendants should be apportioned to sources within the united_states b what impact if any does the 90-day dollar_figure business visitor exception under sec_861 and sec_864 have in determining the u s taxation of gross_income and wages of the nra flight attendants c what impact if any does the included-excluded rule provided in sec_3402 have on the determination of wages of the nra flight attendants for income_tax_withholding purposes federal_insurance_contributions_act fica a whether services by a nra flight attendant under a contract_of_service entered into outside the united_states are included in the definition of employment under sec_3121 if the services are performed on or in connection with the flight of an american_aircraft and if the flight touches a port in the united_states b whether the included-excluded rule provided by sec_3121 applies if only a portion of the nra flight attendant’s services are included in the basic definition of employment in sec_3121 ie the definition contained in the flush language at the beginning of sec_3121 whether revrul_79_318 1979_2_cb_352 still represents the irs position on the issue c if the services are employment under sec_3121 i with respect to remuneration for service that is includible in the gross_income of the nra flight attendant whether such remuneration is includible in wages under sec_3121 and subject_to fica_taxes ii with respect to remuneration for the service that is not includible in the gross_income of the nra flight attendant whether such remuneration is includible in wages under sec_3121 and subject_to fica_taxes federal_unemployment_tax_act futa a whether services by a nra flight attendant under a contract_of_service entered into outside the united_states are included in the definition of employment under sec_3306 if the services are performed on or in connection with the flight of an american_aircraft and if the flight touches a port in the united_states unless otherwise indicated all section references are to the internal_revenue_code or the regulations promulgated thereunder the united_states includes airspace over the united_states tam-115068-09 b whether the included-excluded rule provided by sec_3306 applies if only a portion of the nra flight attendant’s services are included in the basic definition of employment in the flush language at the beginning of sec_3306 does revrul_79_318 also apply for purposes of the futa c if the services are employment under sec_3306 i with respect to remuneration for the service that is includible in the gross_income of the nra flight attendant whether such remuneration is includible in wages under sec_3306 and subject_to futa ii with respect to remuneration for the service that is not includible in the gross_income of the nra flight attendant whether such remuneration is includible in wages under sec_3306 and subject_to futa sec_530 of the revenue act of whether sec_530 of the revenue act of applies to taxpayer with respect to its treatment of the remuneration at issue conclusions gross_income and income_tax_withholding - wage withholding under sec_3402 applies to remuneration paid_by taxpayer a certified united_states air carrier to a nra flight attendant for services performed by the nra flight attendant within the united_states provided the three prongs of the business visitor exception under sec_861 and sec_864 are not met a u s source gross_income and wages for services performed in the united_states by nra flight attendants should be determined on a time basis by multiplying the total compensation paid to the nra flight attendant by the percentage of time the individual worked in the united_states during the period to which the compensation relates the calculation of time worked within and without the united_states should take into account all time that the nra flight attendant is required to report for duty including pre-flight post-flight and training time b because the nra flight attendants are performing services for a foreign office of a domestic_corporation if a nra flight attendant is present in the united_states less than days and has earned less than dollar_figure of income from services performed in the united_states for the taxable_year the business visitor exception then all of the income earned by the nra flight attendant in the taxable_year is treated as from sources without the united_states under sec_861 and as income not effectively connected with the conduct of a u s trade_or_business under sec_864 and is not subject_to any u s income_tax_withholding in all other cases the tam-115068-09 portion of the nra flight attendant’s salary apportioned to income_from_sources_within_the_united_states is subject_to income_tax_withholding under sec_3402 c the portion of the nra flight attendant’s salary apportioned to sources within the united_states is subject_to_withholding under sec_3402 even if it is less than the amount apportioned to foreign sources because the included-excluded rule provided in sec_3402 does not apply however withholding under sec_3402 is not required on the nra flight attendant’s salary if all three prongs of the business visitor exception are met during that calendar_year fica a services performed by a nra flight attendant under a contract_of_service entered into outside the united_states are included in the definition of employment under sec_3121 if the services are performed on or in connection with an american_aircraft and if the flight touches a port in the united_states b the included-excluded rule provided in sec_3121 does not apply when only a portion of the nra flight attendant’s services are included in the basic definition of employment provided in sec_3121 ie services performed on or in connection with an american_aircraft on a flight that touches a port in the united_states revrul_79_318 represents the irs position on the issue c remuneration received by a nra flight attendant for services that are determined to be included in the definition of employment under sec_3121 is wages under sec_3121 subject_to fica tax whether or not the remuneration is gross_income of the nra flight attendant from sources within the united_states however remuneration paid to a nra flight attendant who is a resident of country x and based in country x is not subject_to fica tax provided taxpayer has obtained a certificate of coverage from country x stating that the services of the nra flight attendant are covered under the country x social_security system futa a services performed by a nra flight attendant under a contract_of_service entered into outside the united_states are included in the definition of employment under sec_3306 if the services are performed on or in connection with an american_aircraft and if the flight touches a port in the united_states b the included-excluded rule provided in sec_3306 does not apply when only a portion of the nra flight attendant’s services are included in the basic definition of employment in sec_3306 ie services performed on or in connection with an american_aircraft on a flight that touches a port in the united_states revrul_79_318 also applies for purposes of the futa tam-115068-09 c remuneration received by a nra flight attendant for services that are determined to be included in the definition of employment under sec_3306 is wages under sec_3306 subject_to futa_tax whether or not the remuneration is gross_income of the nra flight attendant from sources within the united_states sec_530 is irrelevant because this case does not involve the issue of worker classification facts taxpayer is incorporated in the united_states and has its corporate headquarters in state a it engages in the business of providing air transportation on aircraft registered under the laws of the united_states taxpayer operates through branches or divisions not subsidiaries in foreign countries including certain branches the foreign_branch offices in the foreign countries at issue here foreign countries nra individuals are employed as flight attendants by taxpayer on its u s registered aircraft the only flights to and from the united_states on which the nra flight attendants are permitted to perform services for taxpayer are flights that arrive at or depart from the b airport located in the united_states according to data provided by taxpayer substantially_all of the flights on which the nra flight attendants perform services for taxpayer originate from or terminate at b airport the nra flight attendants perform services as employees within and without the united_states in connection with such flights thus it appears that a portion but less than percent in each payroll_period for each employee of the nra flight attendants’ services is performed within the united_states also it appears that less than percent of the remuneration received by the nra flight attendants in each payroll_period is attributable to services performed within the united_states taxpayer has not withheld or paid united_states employment_taxes with respect to any of the remuneration paid the nra flight attendants the united_states has not entered into income_tax treaties with any of the foreign countries the united_states has entered into a totalization_agreement with country x which was in effect for the years at issue the totalization_agreement with country x provides that traveling employees of air transportation companies who perform services in the territories of both contracting states and would otherwise be covered under the laws of both contracting states are with respect to that work subject_to the laws of only the contracting state in the territory in which the firm has its home_office however if such employees reside in the territory of the other contracting state they shall be subject_to the law of only that state taxpayer has stated that the labor laws of each of the foreign countries specifically prohibit unilaterally withholding taxes other than those imposed by that country tam-115068-09 some of the foreign countries permit agreements between the employer and the employee to have additional_amounts withheld from the employee’s wages beyond what is required under the specific country’s law taxpayer was audited on the issue of the employment taxation of compensation paid to nra flight attendants for years prior to the years at issue in this technical_advice request the issue was settled in appeals with no employment_tax assessment attributable to the compensation_for the services performed by the nra flight attendants hiring scheduling training payroll and benefits for the nra flight attendants are handled by a combination of taxpayer’s system operations control center located in the united_states and branch offices located in the foreign countries taxpayer’s system operations control center located near the headquarters office manages the availability of aircraft the number of crew members assigned to flights ground employees and the airspace and facilities the monitoring systems of the control center account for flight crews’ scheduling time reporting and paycheck computations the scheduling of flight crews’ work must be coordinated to ensure certain requirements are met for rest periods and maximum flying times the foreign_branch offices do not have independent stand alone scheduling and flight tracking systems all flight data is fed into one automated system located in the united_states to ensure consistency and uniformity the flight system is based on contractual months set by taxpayer during the first half of the month the system publishes the flight selections for allocations made to the foreign_branch office during the second half of the month flight attendants may bid for routes through the automated system preliminary results of these selections are published and the crew members may resolve any flight sequence conflicts the foreign_branch office will resolve any conflicts not resolved by crew members the local crew planner and local flight manager are the individuals responsible for the final schedule using the data in the global system based in the united_states to ensure that taxpayer’s operating needs are met union guidelines are followed and federal aviation administration faa regulations are observed the control center system has to be used to make assignments so employee hours can be monitored for pay purposes as well as for faa required rest periods and maximum flying times taxpayer claims that all decisions about daily business operations including relative to the nra flight attendants at issue all decisions with respect to which individual employees will be assigned to specific flights are controlled by the foreign_branch offices taxpayer’s control center near the headquarters office tracks flights and flight crews upon arrival at the airport for duty the nra flight attendants log into one of the control center’s monitoring systems which records they have reported for their flight one of the monitoring systems generates flight crew paycheck computations since the flight crews are paid based on actual flight time the actual departure and arrival times are fed tam-115068-09 to one of the monitoring systems from the onboard aircraft system actual departure and arrival time is based on when the aircraft brakes are released and set the data from the monitoring system is used for taxpayer’s flight crew payroll for united_states nationals and additionally the data is transmitted to the foreign_branch office in the foreign countries these offices use this data in their payroll systems to calculate the nra flight attendants’ pay and to process payroll each foreign_country branch office has local receipts and expenses local receipts are from ticket and cargo sales originating from the office’s location and are attributable to transportation on the taxpayer’s u s registered aircraft taxpayer represents that the cash source for nra flight attendants’ pay is from local ticket and cargo sales local receipts are sufficient to cover local expenses in each foreign_branch office except for one of the foreign countries due to high processing costs in that country credit card sales are processed in the u s taxpayer funds local expenses in that foreign_country on an as-needed basis from the credit card receipts for that country processed in the united_states since the foreign_branch offices are divisions foreign branches of a u s_corporation all profits and losses are ultimately borne by the u s_corporation payroll checks are issued by and through local payroll systems that are managed by the local controller responsible for the payroll of the branch office taxpayer represents that these payroll systems are separate from the u s payroll system located in the united_states and the foreign payrolls are not funded from the united_states only local income and social_security_taxes are withheld u s employment_taxes are not withheld additionally nra flight attendants’ health and other_benefits as well as other employment issues are handled by personnel in the foreign_branch office taxpayer ultimately is responsible for the administration of the health and benefit plans taxpayer represents that these plans are not subject_to u s labor laws and are not subject_to any information reporting on form_5500 annual return report of employee_benefit_plan each foreign_branch office has a full accounting office and the payroll for the nra flight attendants based in the foreign countries is calculated by the local controller from information transmitted from the monitoring system in the united_states the monitoring system reports hours and the controller in the foreign_branch office calculates the salary in the local currency the foreign_branch offices print the payroll checks and payroll summaries in three of the countries in one of the countries the printing is outsourced to a local contractor nra flight attendants are paid in local currency and their base pay is computed as a minimum number of hours flight time per month and varies based on the flight time nra flight attendants are required to arrive for their flight sec_90 minutes prior to a flight departing from a foreign_country and minutes prior to a flight departing from the united_states they are released from their duty minutes after the flight has landed taxpayer considers pre-flight and post-flight time as off the clock even though the the nra flight attendants may be compensated for additional items as provided in the union contracts tam-115068-09 union agreements refer to this time as work or service time under the union contract the nra flight attendants’ base pay is based on flight hours and not on these additional work time hours pre-flight and post-flight ground time for all flight attendants is tracked to calculate on-duty maximum hour limitations which are limited by the faa the on- duty period begins at sign in and ends after debriefing taxpayer’s nra flight attendants in the foreign countries are represented by local unions taxpayer indicates collective bargaining agreements are negotiated with taxpayer’s foreign_branch offices in those countries and signed by the branch managers in those countries employment contracts are entered into between the foreign_branch and the employees in some countries however no individual employment contracts are signed in other countries hiring decisions for the nra flight attendants are made by the branch manager located in the foreign_country and the regional flight manager and a recruitment specialist both located in the united_states during the years at issue taxpayer did not hire any new nra flight attendants taxpayer is required to follow faa regulations for flight attendant training upon recruiting foreign nationals residents to become flight attendants taxpayer provides initial training for them in the united_states if an individual successfully completes the initial training taxpayer may offer the individual a position if an offer of employment is made a contract of employment between taxpayer and the foreign national is signed in the foreign national’s base country except in certain of the foreign countries where employment contracts are not used taxpayer states that during the years at issue there was no initial training because no flight attendants were hired as to the number to be hired taxpayer has indicated that each year the capacity planning department determines the number of flights and routes that will be flown based on the plan crew resources determines how many flight attendants are needed to work the flight schedule the capacity planning department and crew resources are based in the united_states once hired all of taxpayer’s flight attendants are required to attend annual training in the united_states on emergency procedures for faa certification taxpayer’s office near the headquarters office in the united_states is responsible for updating operating procedures for all of its flight attendants in accordance with faa regulations crew resources in the united_states is responsible for deciding when the annual training will occur employee reviews are conducted by the local foreign_branch manager termination of nra flight attendants is done by the foreign_country flight service manager and the regional flight manager in the united_states neither party has the unilateral authority to terminate a nra flight attendant without the participation of the other tam-115068-09 law and analysis gross_income and income_tax_withholding sec_1441 provides that any person making a payment of compensation or wages constituting gross_income from sources within the united_states to a nra individual is required to deduct and withhold from the payment a tax equal to percent thereof even if effectively connected with a u s trade_or_business sec_861 provides that generally compensation received by a nra individual for personal services performed in the united_states is from sources within the united_states sec_862 provides that compensation_for_personal_services performed without the united_states is income_from_sources_without_the_united_states these general sourcing_rules are subject_to the business visitor exception provided in sec_861 as discussed below sec_1_861-4 states that if income is derived from personal services performed partly within the united_states and partly without the united_states the amount to be included in gross_income is determined on the basis that reflects the most proper source_of_income under the facts and circumstances of the particular case in many cases the facts and circumstances will support an apportionment on the time basis in that case the amount to be included in gross_income will be that amount which bears the same relation to the total compensation as the number of days of performance of the labor or services within the united_states bears to the total number of days of performance of labor or services for which the payment is made sec_1461 states that every person required to deduct and withhold any_tax under sec_1441 is liable for such tax sec_1441 provides that compensation_for_personal_services performed by a nra individual may be exempted from withholding under regulations prescribed by the secretary sec_1_1441-4 provides that no withholding is required under sec_1441 for a payment of compensation that is subject_to_withholding under sec_3402 sec_3402 provides that every employer making payment of wages is required to deduct and withhold federal_income_tax withholding according to tables or computational procedures prescribed by the secretary sec_3403 provides that every employer required to deduct and withhold the tax under sec_3402 from the wages of an employee is liable for the payment of the tax whether or not it is collected from the employee see sec_31_3403-1 tam-115068-09 sec_31_3402_d_-1 relieves the employer of liability under sec_3403 to the extent the income_tax against which the tax under sec_3402 may be credited is paid such payment does not however operate to relieve the employer from liability for penalties or additions to the tax applicable in respect of such failure to deduct and withhold the employer will not be relieved of his liability for payment of the tax required to be withheld under sec_3402 unless he can show that the income_tax against which the tax under sec_3402 may be credited has been paid sec_3401 defines wages for the purposes of income_tax_withholding under sec_3402 as all remuneration for services performed by an employee for his employer with certain specific exceptions sec_3401 provides an exception from the definition of wages for remuneration paid for such services performed by a nra as may be designated by regulations prescribed by the secretary the implementing regulations provide detailed rules sec_31_3401_a_6_-1 provides that all remuneration paid for services performed by a nra individual if such remuneration otherwise constitutes wages within the meaning of sec_31_3401_a_-1 and if such remuneration is effectively connected with the conduct_of_a_trade_or_business within the united_states is subject_to_withholding under sec_3402 unless excepted from wages under this section of the regulations sec_31_3401_a_6_-1 provides that remuneration paid to a nra individual for services performed outside the united_states is excepted from wages and hence is not subject_to_withholding sec_31_3401_a_6_-1 provides that remuneration paid for services performed within the united_states by a nra individual after date is excepted from wages and hence is not subject_to_withholding if such remuneration is or will be exempt from the income_tax imposed by chapter of the code by reason of a provision of the code or an income_tax convention to which the united_states is a party sec_864 provides that the performance of personal services within the united_states constitutes being engaged in a trade_or_business in the united_states see also sec_1_864-2 such performance of personal services does not constitute being engaged in a trade_or_business in the united_states if the business visitor exception applies sec_1_864-4 provides that compensation received by a nra individual for performing personal services that constitute being engaged_in_a_trade_or_business_within_the_united_states is income that is effectively connected to a trade_or_business if the individual is engaged in a trade_or_business in the united_states at some time during the year in which such income is received tam-115068-09 sec_871 provides that a nra individual engaged in a trade_or_business in the united_states during the taxable_year shall be subject_to graduated rates of tax as provided in sec_1 or on taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states pursuant to sec_31_3401_a_6_-1 withholding under sec_3402 applies to remuneration paid for services performed by the nra flight attendants in the united_states unless excluded by the business visitor exception because the income is from sources within the united_states and is effectively connected with the nra flight attendant’s conduct of a u s trade_or_business see sec_861 and sec_864 and c because withholding under sec_3402 applies this income is not subject_to nra withholding under sec_1441 see sec_1_1441-4 income which is excluded from sec_3402 withholding due to the business visitor exception would similarly be excluded from sec_1441 withholding because that income would also be treated as from sources without the united_states under the business visitor exception the remuneration received by the nra flight attendant for services performed outside of the united_states is excepted from income_tax_withholding by sec_31 a - b such income is also excepted from nra withholding under sec_1441 because remuneration for services performed outside of the united_states is income_from_sources_without_the_united_states a whether any remuneration paid to the nra flight attendants should be apportioned to sources within the united_states it must first be determined what portion of the nra flight attendant’s wages is remuneration from services performed within the united_states and what portion is from services performed without the united_states during the years at issue sec_1 b provided that when compensation is paid for services which are performed partly within and partly without the united_states the amount to be included in the gross_income shall be determined on the basis that most correctly reflects the proper source_of_income under the facts and circumstances of the particular case in many cases apportionment on the time basis is acceptable apportioning on a time basis means that the amount to be included in gross_income will be that amount which bears the same relation to the total compensation as the number of days of performance of the labor or services within the united_states bears to the total number of days of performance of labor or services for which the payment is made revrul_77_167 1977_1_cb_239 contemplates the appropriate method for allocating compensation_for_personal_services performed by a pilot between sources within and without the united_states for purposes of sec_911 as in effect in citing sec_1_861-4 the ruling states that the appropriate method for determining the pilot’s compensation from sources within the united_states is done on a time basis tam-115068-09 measured in hourly units the revenue_ruling clarified that the sourcing apportionment under sec_1_861-4 should take into account all service time required of the pilot including pre-flight time during which a pilot is required to be present though such time is not expressly compensated for under the employment contract since the provision of pre-flight services is necessary and is thus inextricably connected to the flight itself the tax_court in rogers v commissioner t c memo in determining the amount of foreign_earned_income of a flight attendant for purposes of sec_911 took into account pre- and post-flight time required by the airlines even though the flight attendant was compensated only for actual flight time in 690_f2d_40 2nd cir the court determined that training time required by a hockey player’s contract is work time that should be taken into account when allocating the player’s compensation between sources within and without the united_states the nra flight attendants in this case perform services while traveling within and without the united_states compensation is determined based on actual flight time in addition to the services performed during the flight the nra flight attendants are also required to check in prior to the flight remain for minutes after the flight has landed and attend annual training conducted in the united_states because the remuneration paid to the nra flight attendants compensates them for services performed both within and without the united_states it is appropriate to apportion between sources within and without the united_states on a time basis as provided by sec_1_861-4 furthermore since the nra flight attendants usually provide services both within and without the united_states during a single day apportioning time on an hourly basis in accordance with revrul_77_167 is a method that more accurately reflects source than using a daily basis method we note that an alternate basis for apportioning income may be used if that basis is shown to be an equally reliable means of reflecting the source_of_income under the facts and circumstances however taxpayer has not provided an alternate means of apportioning income that reflects source as accurately as the use of the hourly time basis therefore we conclude that the apportioning on an hourly time basis is the most appropriate method in this case with respect to the inclusion of pre-flight post-flight and training time taxpayer takes the position that the controlling authority for the taxable years at issue is 36_tc_235 under which pre-flight and post-flight time was disregarded when determining the amount of income from services performed within guam accordingly taxpayer asserts that the position adopted in revrul_77_167 and rogers with respect to pre-flight and post-flight time should be disregarded tam-115068-09 in zimmerman the tax_court considered whether a united_states citizen who worked as an air navigator based in guam for flights over international waters was permitted to exclude from gross_income a portion of his compensation that he claimed related to services provided while within guam under sec_931 as in effect in in fact the zimmerman court never concluded that time upon which the taxpayer’s salary was calculated was the only time to be considered in determining the income from sources within guam instead the court determined that there was insufficient evidence provided to show that the taxpayer derived percent of his income from within guam as required by sec_931 as in effect in and due to this lack of evidence could not determine that certain income should be excluded from gross_income although the court noted that the taxpayer’s compensation was based solely on his flying time not groundwork and based on flying time alone the taxpayer’s time in guam appeared inconsequential there was no indication that any pre-flight or post-flight time was required by the employer in that case the court also pointed out that the taxpayer had failed to demonstrate how much time he spent in guam or what other activities he performed in guam to earn his salary the court’s determination that the income from sources within guam was inconsequential was merely further evidence that the taxpayer had failed to demonstrate that he had met the percent threshold no such minimal threshold is applicable for purposes of sourcing under sec_861 except as provided by the dollar_figure prong of the business visitor exception consequently zimmerman is neither controlling nor relevant in this case revrul_77_167 on the other hand does provide clear and relevant guidance that when allocating between time spent performing services within and without the united_states time which is required of an employee though not separately compensated for should be taken into account the tax court’s subsequent decision in rogers is further indication that the apportionment method adopted in revrul_77_167 rather than the method suggested by the taxpayer is the more appropriate one similarly the second circuit decision in stemkowski illustrates that required training or preparation time is work time that is relevant to the determination of services performed within the united_states accordingly pre-flight post-flight and training time should be taken into account when determining the amount of u s source income from services performed within the united_states and the amount of foreign_source_income from services performed without the united_states b what impact if any does the 90-day dollar_figure business visitor exception under sec_861 and sec_864 have in determining the gross_income and wages of the nra flight attendants tam-115068-09 in general wages received for performing services in the united_states constitutes income_from_sources_within_the_united_states however sec_861 provides an exception to the general sourcing_rules for the performance of services by a nra individual this exception known as the business visitor exception provides that compensation received by a nra individual for personal services performed in the united_states shall not be deemed to be income_from_sources_within_the_united_states if a the services are performed by a nra individual temporarily present in the united state sec_90 days or less during the taxable_year b such compensation does not exceed dollar_figure in the aggregate and c the compensation is for services performed as an employee of a domestic_corporation if such services are performed for an office or place of business maintained in a foreign_country by such corporation taxpayer argues that none of the nra flight attendants had u s source income that is effectively connected with a u s trade_or_business in the years at issue because every nra flight attendant satisfied the three-prong test set forth in sec_861 and sec_864 because under taxpayer’s analysis no nra flight attendant had u s source or u s effectively-connected income taxpayer argues it was under no obligation to withhold u s income_tax as an initial matter we agree that if a nra flight attendant meets each prong of the business visitor exception the remuneration paid to the nra flight attendant will be treated as foreign_source_income and thus is exempted from u s income_tax_withholding to be income_from_sources_without_the_united_states under sec_861 however a nra flight attendant must satisfy each of the three conditions set forth under that section whether the nra flight attendant is providing services for an office or place of business maintained by taxpayer in a foreign_country as required by sec_861 is a factual determination based on the facts presented the nra flight attendants are performing services for offices maintained by taxpayer in the foreign countries because we conclude that for purposes of sec_861 the nra flight attendants are performing services for the foreign_branch office in which they are based one prong of the business visitor test is met therefore if a nra flight attendant employed by taxpayer meets the other two conditions because that individual is present in the united_states for days or less and earns compensation of dollar_figure or less satisfying sec_861 and b respectively the compensation of that individual will be considered to be income_from_sources_without_the_united_states and not subject_to u s income_tax_withholding the 90-day and dollar_figure prongs of the business visitor test are determined on a case-by-case basis following is the relevant law with respect to all three prongs sec_864 provides an identical rule for purposes of determining whether a nra is engaged_in_a_trade_or_business_within_the_united_states because the effect of the application of each rule has the same impact on whether amounts in this case will be subject_to_withholding we limit our discussion to application of sec_861 unless otherwise noted tam-115068-09 b i calculation of days for purposes of sec_861 for purposes of the 90-day test under sec_861 and sec_1_861-4 sec_1_861-4 defines day as follows i as a general_rule the term day as used in subparagraph i of this paragraph means a calendar day during any portion of which the nra individual is physically present in the united_states sec_1_864-2 contains an identical definition of day for purposes of the day test of sec_864 and sec_1_864-2 taxpayer argues that the use of the term as a general_rule must mean that there are exceptions to this definition such as not counting the day of arrival or aggregating multiple time increments of less than a full calendar day to count as a single day although taxpayer is correct that there can be exceptions to the general definition of a day those exceptions are extremely narrow for example in revrul_57_330 1957_2_cb_1013 it was determined that under the united states-canada income_tax convention individuals engaged in transportation services that required them to cross the u s -canada border at frequent intervals fell outside the scope of the general definition of day and could instead aggregate fractional parts of a day accordingly while there are exceptions to the general_rule that physical presence in the united_states for any portion of a day constitutes an entire day for purposes of the 90-day test taxpayer has not shown that it qualifies for such an exception in this case taxpayer has taken the position that the day of arrival into the united_states should not count towards the 90-day threshold test of sec_861 and sec_1 a i based on martin 36_tc_861 the tax_court in that decision held that for purposes of sec_871 the predecessor to sec_871 the day of arrival should not count but that the day of departure should count the tax_year involved in that case was that decision has been rendered irrelevant by the promulgation of sec_1_871-7 in and sec_1 b i in which do not include such a rule accordingly both the day of arrival and the day of departure must count as a day for purposes of the 90-day test in this case b ii apportionment of flight time between sources within and without the united_states for purposes of sec_861 to determine whether compensation earned by a nra flight attendant for services performed in the united_states is in excess of dollar_figure the remuneration paid to the nra we note that this exception applies in other contexts to transportation service workers making multiple trips between the united_states and mexico as well see sec_1_871-7 tam-115068-09 flight attendant should be apportioned between sources within and without the united_states in the manner described in issue a above b iii whether the nra flight attendants are providing services for a foreign_branch of taxpayer for purposes of sec_861 as stated previously whether the nra flight attendants are providing services for an office or place of business maintained by taxpayer in a foreign_country is a factual determination the relevant inquiry is whether the foreign_branch office has sufficient control_over the nra flight attendants to render the flight attendants to be performing services for the foreign_branch office for purposes of sec_861 this determination involves many of the same factors used to determine whether an individual is an employee for employment_tax purposes therefore it is appropriate to utilize to the extent relevant the guides for determining the existence of an employer- employee relationship which are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating to the fica the futa and federal_income_tax withholding respectively these regulations provide that the relationship of employer and employee generally exists under the common_law when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished accordingly evidence of both control and lack of control or autonomy must be considered relevant facts generally fall into three categories behavioral controls financial controls and the relationship of the parties it should be noted that the inquiry whether the attendants are performing services for a u s office or the foreign_branch offices of taxpayer has no effect on the status of taxpayer as the employer of the nra flight attendants for federal employment_tax purposes because the u s offices and foreign_branch offices are considered parts of the same taxpayer rather than separate entities see d iv of this memorandum in the present context the factors which are particularly significant to the determination under sec_861 of whether the nra flight attendants are performing services for the foreign_branch offices rather than directly for a u s office of taxpayer include the location in which the work is performed the intent of the parties within the relationship the office that provides instruction and control_over the nra flight attendants the office responsible for determining the working hours of the nra flight attendants and the office responsible for the hiring supervision and discharge of the nra flight attendants because the test under sec_861 in this case is whether the nra flight attendants are working for an unincorporated branch of a u s_corporation certain factors that are significant to determining the existence of a common_law employment relationship will be less relevant as they are likely to be present in any relationship between a branch and its parent these factors include requirements regarding the training of the flight attendants in the united_states the provision of tools and tam-115068-09 unlike most employees flight attendants do not provide services in a fixed location but rather perform services aboard an airplane which travels through multiple locations for this reason the location in which the services are performed is not determinative as to the office for which the nra flight attendants are considered performing services the intent of the taxpayer to treat the nra flight attendants as performing services for the foreign_branch offices can be evidenced by the union contracts and employment contracts which are entered into by the foreign_branch manager are subject_to local law and often reference the foreign_branch office as the party to the contract similarly the fact that payroll for the nra flight attendants is handled by the accounting offices in the foreign countries or in one case is contracted out to a local payroll service also evidences the intent that the nra flight attendants are performing services for the foreign_branch offices the most significant factors focus on determining which office exerts the most control_over the nra flight attendants this is evidenced by the active_participation of the foreign_branch in performance reviews work hours hiring and discharge of the nra flight attendants the facts indicate that the foreign_branch managers are responsible for reviewing the performance of the nra flight attendants for the most part work hours are determined through a bidding system which is done on the airline’s central control system maintained in the united_states the control system provides an automated process that resolves most conflicts without the involvement of either a u s office or the foreign_branch offices however the foreign_branch office has the ultimate responsibility for scheduling the nra flight attendants from its base and is the party that will resolve conflicts that cannot be resolved via the central control system materials necessary for the flight attendants’ services by a u s office and the integration of the employees’ services into the business operations of the taxpayer another factor that is less relevant to the present context is responsibility for paying the salaries and expenses of the nra flight attendants although the foreign_branch offices have sufficient local receipts to cover the salaries and expenses of the nra flight attendants and make the payments from the foreign_branch since the foreign_branch office is not separately incorporated the taxpayer will inevitably bear all expenses of the foreign_branch which makes this factor less significant other factors used for determining the existence of a common_law employment relationship such as whether the individual is full-time maintains a continuous relationship and realizes profits and losses are not relevant for the present inquiry as the current inquiry accepts taxpayer’s representation that the nra flight attendant are employees of the taxpayer and seeks only to establish whether services performed by the nra flight attendants are performed for the taxpayer’s foreign office for purposes of sec_861 although the handling of payroll by the foreign_branch office is relevant with respect to the intent of the parties the actual payment of the salaries out of the branch offices’ funds is not significant since the expenses will ultimately be borne by the taxpayer tam-115068-09 hiring decisions are made by a panel comprised of two supervisors located in the united_states and the foreign_branch manager while the foreign_branch office initiates the recruitment process through pre-screening scheduling and ranking the candidates the entire panel is involved in making the hiring decision and both offices participate in the initial training of the candidate in the united_states which must be completed before a candidate can be hired neither a u s office nor the foreign_branch office has the ability to unilaterally hire a candidate who will be based in a foreign_country in a similar manner decisions to terminate a nra flight attendant must be made jointly by the regional manager located in the united_states and the foreign_branch manager while decisions to fire a nra flight attendant are generally initiated by the branch manager the branch manager must consult with the regional manager before terminating the employee the irs field_office has taken the position that the nra flight attendants do not perform services for the foreign_branch offices this position is based primarily on the following factors the flight attendants do not perform services within the foreign_country in which they are based rather they perform services on an airplane which is owned by the headquarters in the united_states and is subject_to the control of the pilot who is an employee of the headquarters in the united_states the headquarters is responsible for scheduling the routes for the aircrafts determining the number of flight attendants required for each flight and maintains the centralized computer system which the flight attendants use to bid for their hours and the foreign_branch cannot hire or fire the nra flight attendants without the involvement of personnel from the united_states we do not agree that these factors are sufficient or in some cases relevant to render a decision that the nra flight attendants are providing services for a u s office rather than the foreign_branch offices for purposes of sec_861 the fact that the headquarters owns the aircraft and directs the routes on which the flight attendant provides services does not amount to actual control_over the nra flight attendants for this purpose similarly ongoing programming and maintenance of the centralized computer system does not necessarily equate to decision-making responsibility over the nra flight attendants’ schedules in fact to the degree that there is some level of supervision and decision-making authority over scheduling of shifts the facts indicate that it belongs to the foreign_branch manager the requirement that the foreign_branch office consult with the headquarters prior to hiring or firing personnel is the most convincing argument for the proposition that the nra flight attendants are not performing services for the foreign_branch offices however just as the foreign_branch offices cannot hire or fire without consulting with personnel in the united_states the personnel in the united_states also cannot hire or fire without active involvement of the foreign_branch office when one examines the level of involvement of the foreign_branch office and the personnel in the united_states in the hiring performance review and firing process including the application of local tam-115068-09 labor laws it appears that the foreign_branch office maintains a higher level of involvement thus upon weighing all of the factors we conclude that for purposes of sec_861 the weight of the evidence points toward a determination that the nra flight attendants are performing services for the foreign_branch offices in which they are based c what impact if any does the included-excluded rule provided in sec_3402 have on the determination of wages of a nra flight attendant for income_tax_withholding purposes if the business visitor exception does not apply at least some of the pay a nra flight attendant receives from taxpayer for services performed on flights that touch the united_states will be u s source effectively_connected_income and therefore wages subject_to u s income_tax_withholding sec_3402 contains the included-excluded rule for u s income_tax_withholding purposes sec_3402 provides that if the remuneration paid_by an employer to an employee for services performed during one- half or more of any payroll_period of not more than consecutive days constitutes wages all the remuneration paid_by the employer to the employee for the period is deemed to be wages but if the remuneration paid_by the employer to the employee for services performed during more than one-half of the payroll_period does not constitute wages then none of the remuneration paid_by such employer to such employee for such period is deemed to be wages although there is no dispute between the irs field_office and the taxpayer in this case on the application of the included-excluded rule we set forth the analysis as to why the included-excluded rule in sec_3402 does not impact this case so as to be clear about the basis on which certain wages paid_by taxpayer to nra flight attendants are subject_to u s income_tax_withholding for purposes of applying the rule amounts paid_by taxpayer to nra flight attendants that are not u s source income are also not wages see sec_31_3401_a_6_-1 and revrul_79_318 1979_2_cb_352 sec_31_3402_e_-1 provides that for purposes of the included-excluded rule the relative amounts of time spent performing services that generate sec_3401 wages and non- sec_3401 remuneration determine whether all the remuneration for services performed during the payroll_period is treated as included or excluded sec_31_3402_e_-1 provides that if one-half or more of the employee's time in the employ of a particular employer in a payroll_period is spent performing services the remuneration for which constitutes wages then all the remuneration paid the employee for services performed in that payroll_period is deemed to be wages conversely sec_31_3402_e_-1 provides that if less than one-half of the employee's time in the employ of a particular employer in a payroll_period is spent performing services the tam-115068-09 remuneration for which constitutes wages then none of the remuneration paid the employee for services performed in that payroll_period is deemed to be wages the effect of applying sec_3402 in cases where less than half of a nra’s remuneration is effectively_connected_income from a u s source would be to make effectively connected remuneration not subject_to wage withholding and therefore subject_to percent withholding under sec_1441 unless the employee and employer entered into a voluntary withholding agreement under sec_3402 sec_1_1441-4 require sec_30 percent withholding_tax on amounts paid to nras as u s source effectively_connected_income unless an exception applies sec_1_1441-4 and ii generally provides an exception from sec_1441 withholding if the effectively_connected_income is subject_to_withholding under sec_3402 or would be subject_to_withholding under sec_3402 but for the provisions of sec_3401 other than the exception under a sec_1_1441-4 provides an exception from sec_1441 withholding if the nra’s u s source effectively connected compensation is exempt from withholding under sec_3402 because of the included-excluded rule_of sec_3402 provided the employee and his employer enter into an agreement under sec_3402 to provide for the withholding of income_tax upon payments of income described in sec_31 a - b of the regulations if the sec_3402 exception applies and a sec_3402 agreement is in effect the employer is relieved from withholding under sec_1441 and instead withholds under the wage withholding tables that apply for purposes of sec_3402 there was no agreement under sec_3402 between taxpayer and any of its nra flight attendants in this case thus if the compensation were excepted from sec_3402 withholding because of sec_3402 sec_30 percent withholding under sec_1441 withholding would apply withholding on the wages at the percent rate would likely result in overwithholding whereas income_tax_withholding under sec_3402 should more closely approximate the income_tax_liability of the nra flight attendant because the nra flight attendant’s effectively_connected_income is subject_to graduated income_tax rates by sec_871 and sec_3402 withholding is generally computed under income_tax_withholding tables that reflect graduated rates legislative_history to sec_3401 indicates an intent to avoid overwithholding under sec_1441 sec_3401 as presently worded was added to the code by sec_103 of publaw_89_809 to provide for an exception from wages for such services as may be designated by regulations prescribed by the secretary or_his_delegate when this provision was enacted one of the concerns expressed in the legislative_history was that withholding on effectively connected compensation should be at the graduated rates under sec_3402 rather than at the percent rate under tam-115068-09 sec_1441 because the effectively_connected_income of the nra is subject_to graduated rates of income_taxation see h_r report no 89th cong 2d sess sen_rep no 89th cong 2d sess applying the included-excluded rule would exclude remuneration for services performed within the united_states ie effectively_connected_income from withholding under sec_3402 if less than percent of the remuneration was for services performed within the united_states this result would frustrate the intended result of congress by overriding the intent of sec_3401 as reflected in the regulations under sec_31_3401_a_6_-1 further the conclusion that the included-excluded rule does not apply in this situation is consistent with a revenue_ruling and case law applying the similar fica rule see revrul_79_318 1979_2_cb_352 and 408_f2d_686 ct_cl which are discussed more thoroughly in sec_2 b below the ruling and the case held that the fica included-excluded rule was inapplicable in the case of a canadian truck driver who performed less then one-half of his services within the united_states and the remainder of his services outside the united_states following the analysis from this case and this ruling only remuneration for services that is subject_to u s income_tax and is wages for federal_income_tax withholding or is one of the enumerated exceptions from wages is counted in applying the included-excluded rule this maintains the integrity of the rule that generally nras are not subject_to u s income_tax on remuneration from services performed outside the united_states rather the rule applies when the individual has two streams of u s source income from the employer - one that is subject_to u s income_tax_withholding and one that is not this approach is reflected in the examples under the sec_3402 regulations where the amounts received by the employees whether included in or excluded from wages are in either event included in gross_income d taxpayer’s position taxpayer posits several other arguments in addition to the business visitor exception as to why it was not required to withhold u s income_tax from the remuneration it paid the nra flight attendants each of these arguments is analyzed below d i taxpayer’s u s income_tax_withholding liability under sec_3402 should not be computed by taking into account the one withholding allowance to which a nra is entitled when no form_w-4 employee’s withholding allowance certificate is filed by the nra flight attendant taxpayer argues that sec_31_3402_f_1_-1 provides that a nra individual is not required to file a form_w-4 to claim a withholding_exemption and therefore each nra flight attendant should be treated as having one withholding_exemption for purposes of tam-115068-09 calculating the u s income_tax_withholding liability of taxpayer we disagree with the taxpayer’s interpretation of the relevant legal authority sec_3402 provides that an employee receiving wages shall on any day be entitled to the withholding exemptions listed in the subparagraphs of sec_3402 sec_31_3402_f_2_-1 states that the employer is required to request a withholding_exemption certificate from each employee if the employee fails to furnish a certificate the employer is to consider such employee as a single_person claiming no withholding exemptions sec_3402 states generally that a nra individual who is not a resident of canada or mexico is only entitled to one withholding_exemption sec_31_3402_f_6_-1 provides in effect that generally a nra individual who is not a resident of canada or mexico and who is not a resident of puerto rico during the entire taxable_year is allowed under sec_3402 only one withholding_exemption sec_3402 states for purposes of applying the withholding tables prescribed by sec_3402 and c to a payment of wages employees will be treated as single unless there is a withholding_exemption certificate furnished by the employee in effect indicating the employee is married sec_31_3402_l_-1 states that for purposes of sec_3402 and sec_31 l - b related to furnishing employer an exemption_certificate indicating marital status an employee will be considered single if either the employee or the employee’s spouse is or on any preceding day within the same calendar_year was a nra sec_31_3402_f_1_-1 provides that except as otherwise provided in sec_3402 see sec_31_3402_f_6_-1 an employee receiving wages shall on any day be entitled to withholding exemptions as provided in sec_3402 in order to receive the benefit of such exemptions the employee must file with his employer a withholding_exemption certificate as provided in sec_3402 taxpayer’s argument confuses the difference between entitlement to a withholding_exemption or allowance and the necessity for an employee to claim the exemption on form_w-4 to receive the benefit of such exemption the first sentence of sec_31_3402_f_1_-1 merely references the number of withholding exemptions or allowances to which an employee is entitled it provides that generally an employee is entitled to the exemptions provided in sec_3402 but a nra is entitled to only one withholding allowance as provided in sec_3402 however the second sentence of sec_31_3402_f_1_-1 provides that in order to receive the benefit of any exemptions to which the employee is entitled the employee must file a form_w-4 with his employer taxpayer’s interpretation of the regulation is without merit and is tam-115068-09 inconsistent with sec_31_3402_f_2_-1 which provides that if an employer does not receive a form_w-4 from an employee the employer is required to treat the employee as a single_person claiming no withholding_allowances it is undisputed that the nra flight attendants did not file forms w-4 with taxpayer because the nra flight attendants did not file forms w-4 the withholding liability of the taxpayer as the employer for its failure to withhold is computed based on treating each nra flight attendant as a single_person with no withholding_allowances d ii u s income_tax_withholding liability applies even if foreign law has withholding prohibitions taxpayer argues that foreign law prohibits the withholding of u s income_tax from the wages paid to the nra flight attendants and therefore taxpayer cannot be liable for the withholding nothing in the code provides an exception from u s income_tax_withholding liability of an employer because of a foreign law prohibiting u s income_tax_withholding sec_3401 provides an exception from u s income_tax_withholding for services performed for an employer in a foreign_country by a citizen_of_the_united_states if at the time of the payment of such remuneration the employer is required by the law of any foreign_country to withhold income_tax upon such remuneration this exception does not apply in this case because the employees in question are nras not u s citizens and because the services in question were performed in the united_states not in a foreign_country additionally the cases cited by taxpayer have no application to this fact situation they involve the issue of whether the irs was permitted to reallocate income between entities under sec_482 405_us_394 and 961_f2d_1255 6th cir were both concerned with the authority provided by sec_482 for the commissioner to reallocate income from one entity to a second entity when laws prohibited the second entity from receiving the distributions the courts interpreted this as showing the taxpayers lacked the requisite control under the sec_482 regulations that were in effect during the years at issue in those cases the courts concluded that the reallocation of income under sec_482 was not appropriate the court stated that fairness requires the tax to fall on the party that actually received the premiums rather than on the party that cannot u s pincite these cases are distinguishable the nra flight attendants were legally permitted to receive and did in fact receive the income in question thus they are not being subjected to a tax_liability without receiving the income d iii the central illinois deputy tax collector defense does not apply tam-115068-09 taxpayer argues that it is not liable for u s income_tax_withholding because its obligation to withhold was not clear this argument arises from 435_us_21 and is also known as the deputy tax collector defense in central illinois the court held that certain travel reimbursements were not wages subject_to u s income_tax_withholding under sec_3401 that holding turned on the fact that during the relevant tax_year neither the code nor regulations nor any administrative_pronouncement required income_tax_withholding on any travel expense reimbursements id pincite in contrast if the code a regulation administrative guidance or case law puts an employer on notice of its obligation to withhold then the employer is liable for the withholding see 255_f3d_599 8th cir rejecting central illinois defense against liability where revenue_ruling provided sufficient notice in asserting this defense the taxpayer bears the burden of demonstrating that their obligation to withhold was speculative in the instant case taxpayer’s obligation to withhold was clear from regulations and other published guidance sec_31_3401_a_6_-1 provides that income_tax_withholding under sec_3402 applies to remuneration for services paid to nra employees if such remuneration is effectively connected with the conduct_of_a_trade_or_business in the united_states also sec_31_3402_f_2_-1 provides that if an employer fails to obtain a form_w-4 from an employee the employer must withhold u s income_tax based on treating such person as single with no withholding_exemption as discussed above taxpayer’s argument that an employer may treat a nra as having one withholding_exemption when no form_w-4 is filed is contradicted by sec_31_3402_f_2_-1 and is also inconsistent with sec_31_3402_f_1_-1 any uncertainty that may have existed about the application of sec_3402 would not justify a total absence of withholding taxpayer had to take a position on the potential application of the included-excluded rule_of sec_3402 to u s source income paid_by taxpayer if the included-excluded rule applied then taxpayer should have withheld under sec_1441 because taxpayer had not entered into voluntary withholding agreements with the nra flight attendants if the included-excluded rule did not apply then taxpayer should have withheld under sec_3402 the irs has published specific guidance concerning the determination of the u s source income of nra flight personnel see revrul_77_167 discussed above taxpayer may disagree with the specific guidance but the guidance was available taxpayer argues that it may rely on the irs appeals settlement of the income_tax_withholding issue for a prior period in determining the correct income_tax_withholding to be applied to the remuneration paid the nra flight attendants however an appeals settlement does not change the law an appeals settlement may reflect many items that are unrelated to the particular legal issue settled for example the strength of tam-115068-09 unrelated issues that are part of the settlement and hazards_of_litigation driven by factors other than the relative strength of the competing legal arguments there were factual disputes between the irs field_office and taxpayer about whether the nra flight attendants qualified for the business visitor exception however the deputy tax collector defense is based on lack of clarity of irs guidance not whether there are factual disputes in applying the guidance thus the existence of factual disputes is not a basis for applying central illinois in summary central illinois does not apply in light of the regulations and revenue_ruling issued by the irs which establish the u s income_tax_withholding liability of the taxpayer d iv the foreign branches of taxpayer are not employers under sec_3401 taxpayer argues that because the foreign branches of taxpayer had control of the payment of wages to the nra flight attendants taxpayer is not liable for employment_tax payments with respect to any wages paid to the nra flight attendants taxpayer is claiming that its branches in the foreign countries are sec_3401 employers sec_3401 provides that for purposes of income_tax_withholding the term employer means the person for whom an individual performs or performed any service of whatever nature as the employee of such person except that - if the person for whom the individual performs or performed the services does not have control of the payment of the wages for such services the term employer except for purposes of subsection a concerning the definition of wages means the person having control of the payment of wages neither the fica nor the futa contains a definition of employer similar to the definition contained in sec_3401 however 419_us_43 holds that a person who is an employer under sec_3401 relating to income_tax_withholding is also an employer for purposes of fica withholding under sec_3102 the otte decision has been interpreted to provide that the person having control of the payment of wages is also an employer for purposes of sec_3111 the fica employer tax and sec_3301 futa_tax in re armadillo corp 410_fsupp_407 d colo aff’d 561_f2d_1382 10th cir sec_7701 provides that where not otherwise distinctly expressed or manifestly incompatible with the intent thereof - the term person shall be construed to mean and include an individual trust partnership_association company or corporation tam-115068-09 sec_31_3401_d_-1 provides that an employer may be an individual a corporation a partnership a_trust an estate a joint_stock_company an association or a syndicate group pool joint_venture or other unincorporated group or entity sec_31_3401_d_-1 provides that if the person for whom the services are or were performed does not have legal control of the payment of the wages for such services the term employer means except for the purpose of the definition of wages the person having such control sec_3401 has no application to taxpayer’s situation because the foreign_branch offices and the headquarters office are all part of one person taxpayer which is a corporation the branch offices are not separate legal entities from taxpayer branch offices should be contrasted with subsidiaries which are separate legal entities and separate persons thus in this case taxpayer is both the person for whom the services are performed and the person in control of the payment of the wages thus taxpayer is the employer for purposes of u s income_tax_withholding the cases cited by taxpayer are inapplicable none of the cases treats a branch or part of the corporation as a separate sec_3401 employer from the corporation in 109_f3d_989 4th cir the court was considering which of two unincorporated individuals a landowner or a sharecropper and thus separate persons was the employer under sec_3401 also in general motors corp v united_states wl e d mich the issue was whether general motors corp or a separate overseas company was the employer neither case provides authority for the proposition that a branch of a corporation is a separate person or can be treated as an employer apart from the corporation fica sec_3101 imposes fica tax on employees and sec_3111 imposes fica tax on employers sec_3101 which imposes the employee portion of the old-age survivors and disability insurance social_security_tax and sec_3101 which imposes the employee portion of hospital insurance medicare_tax both contain the following identical language there is hereby imposed on the income of every individual a tax equal to the following percentages of the wages as defined in sec_3121 received by him with respect to employment as defined in sec_3121 sec_3101 provides that the tax imposed by sec_3101 is i n addition to other taxes and sec_3101 provides that the tax imposed by sec_3101 is in addition to the tax imposed by sec_3101 tam-115068-09 sec_3111 and b which impose the employer portion of the social_security and medicare_tax respectively each contain the following language there is hereby imposed on every employer an excise_tax with respect to having individuals in his employ equal to the following percentages of the wages as defined in sec_3121 paid_by him with respect to employment as defined in sec_3121 sec_3121 defines wages for purposes of the fica as all remuneration for employment with certain specific exceptions a whether services performed by the nra flight attendants are employment for fica purposes taxpayer does not dispute that the services performed by the nra flight attendants on flights that touch a port in the united_states fall within the definition of employment in sec_3121 for purposes of the fica nevertheless it is necessary to set forth the explicit statutory language enacted by congress as a foundation to understand why we reject taxpayer’s arguments that not all the remuneration for services in connection with those flights is subject_to fica sec_3121 provides that for purposes of the fica the term employment means any service of whatever nature performed a by an employee for the person employing him irrespective of the citizenship or residence of either i within the united_states or ii on or in connection with an american_vessel or american_aircraft under a contract_of_service which is entered into within the united_states or during the performance of which and while the employee is employed on the vessel_or_aircraft it touches a port in the united_states if the employee is employed on or in connection with such vessel_or_aircraft when outside the united_states or b outside the united_states by a citizen or resident_of_the_united_states effective for remuneration as an employee for an american_employer as defined in sec_3121 or c if it is service regardless of where or by whom performed which is designated as employment or recognized as equivalent to employment under an agreement entered into under section of the social_security act thus this definition of employment includes service performed by an employee for the person employing him irrespective of the citizenship or residence of either in connection with a flight of an american_aircraft that touches a port in the united_states employment under this definition includes services performed both inside and outside the united_states this definition includes substantially_all the services performed by the nra flight attendants in this case due to the similar statutory structure of the fica and the futa our analysis in sec_2 a b and c i and v applies equally with respect to the futa_tax tam-115068-09 if a nra is working on an aircraft that is not an american_aircraft the services captured by the sec_3121 definition of employment would include only services that are performed within the united_states however these services would be excepted from the definition of employment by sec_3121 which provides an exception for service performed by an individual on or in connection with a vessel not an american_vessel or on or in connection with an aircraft not an american_aircraft if a the individual is employed on and in connection with such vessel_or_aircraft when outside the united_states and b i such individual is not a citizen_of_the_united_states or ii the employer is not an american_employer the sec_3121 exception shows that congress created fica rules specific to service on vessels or aircraft that move in and out of the united_states and that it made those rules differ significantly based on whether the aircraft or vessel in question is an american_aircraft or vessel in addition to the explicit statutory language contained in sec_3121 the regulations also support the position that all services performed on flights touching a port in the united_states by taxpayer’s nra flight attendants are included in the definition of employment for purposes of the fica sec_31_3121_b_-3 provides that service performed by an employee for an employer on or in connection with an american_vessel or aircraft outside the united_states constitutes employment if three requirements are met a the employee is also employed on and in connection with such vessel_or_aircraft when outside the united_states and b the services are performed under a contract_of_service between the employee and the employer which is entered into within the united_states or during the performance of the contract under which the services are performed and while the employee is employed on the vessel_or_aircraft it touches at a port within the united_states and c the services are not excepted under sec_3121 in this case these three requirements are satisfied when the nra flight attendant is performing services on a flight between b airport and a foreign_country sec_31_3121_b_-3 provides that an employee performs service on and in connection with the vessel_or_aircraft if he performs services on such vessel_or_aircraft the regulation further provides that services performed on the aircraft by employees as officers or members of the crew of the aircraft are performed on and in connection with such aircraft sec_31_3121_b_-3 provides that if services are performed by an employee on and in connection with an american_vessel or american_aircraft when outside the united_states and the conditions listed in paragraph c i b and c of this section tam-115068-09 are met then the services of that employee performed on or in connection with the vessel_or_aircraft constitute employment the expression on or in connection with refers not only to services performed on the vessel_or_aircraft but also to services connected with the vessel_or_aircraft which are not actually performed on it for example shore services performed as officers or members of the crew or as employees of concessionaires of the vessel sec_31_3121_b_-3 provides that services performed by a member of the crew or other employee whose contract_of_service is not entered into within the united_states and during the performance of which and while the employee is employed on the vessel_or_aircraft it does not touch at a port within the united_states do not constitute employment under this subparagraph notwithstanding services performed by other members of the crew or other employees on or in connection with the vessel_or_aircraft may constitute employment this regulation indicates that the services of the nra flight attendants on or in connection with an american_aircraft that does not touch a port within the united_states are not included in the definition of employment information submitted in this case indicates that only a relatively small percentage of the flights worked by the nra flight attendants do not touch a port in the united_states sec_31_3121_b_-3 provides in part that an aircraft includes every description of craft or other contrivance used as a means of transportation through the air in the case of an aircraft the term port means an airport an airport means an area on land or water used regularly by aircraft for receiving or discharging passengers or cargo sec_31_3121_f_-1 provides that the term american_aircraft means any aircraft registered under the laws of the united_states sec_31_3121_b_-3 provides that with respect to services performed outside the united_states on or in connection with an american_vessel or american_aircraft that citizenship or residence of the employer is material only in case it has a bearing in determining whether a vessel is an american_vessel the legislative_history of sec_3121 also makes clear that the definition of employment was intended to include services performed outside the united_states see senate rep no 81st cong 2d sess pages which states the definition of employment is extended to include services on or in connection with an american_aircraft to the same extent as service already included in the definition on or in connection with an american_vessel with respect to service performed on or in connection with an american_vessel or american_aircraft where the contract_of_service is entered into outside the united_states your committee has made a clarifying amendment which expressly required that in order that the services constitute tam-115068-09 employment the employee be employed on the vessel_or_aircraft when it touches at a port within the united_states at some time during the performance of the contract of services in summary the statute regulations and legislative_history support the conclusion that because the nra flight attendants are working on american_aircraft all the services they perform on or in connection with flights that touch a port in the united_states are included in the definition of employment for purposes of the fica regardless of where the services are performed b whether the included-excluded rule_of sec_3121 applies with respect to the services performed by the nra flight attendants sec_3121 contains the fica included-excluded rule sec_3121 provides in relevant part that for purposes of the fica if the services performed during one-half or more of any pay_period by an employee for the person employing him constitute employment all the services of such employee for such period shall be deemed to be employment but if the services of such employee during more than one-half of any such pay_period by an employee for the person employing him do not constitute employment then none of the services of such employee for such period shall be deemed to be employment although there is no dispute between the irs field_office and the taxpayer in this case on the application of the included-excluded rule we set forth the analysis so as to be clear about the basis on which certain wages paid_by taxpayer to the nra flight attendants are subject_to fica the significant question is whether the services performed by nra flight attendants that do not fall within the sec_3121 definition of employment ie services performed on flights that do not touch a port in the united_states should be counted for purposes of applying the included-excluded rule revrul_79_318 1979_2_cb_352 provides the irs position on this issue under the facts of the ruling canadian citizens who were working as employees of a canadian employer performed services as truck drivers partly within and partly outside the united_states in every pay_period each employee performed services for less than one-half of the pay_period within the united_states the performance of services in canada by these workers was not included in the sec_3121 definition of employment and thus was not excepted by one of the enumerated exceptions from employment provided in sec_3121 through the performance of services in canada was not employment because the services were performed outside the united_states in the ruling the language in the definition of employment including services performed on or in connection with an american_vessel or an american_aircraft is not implicated the ruling concludes that the included-excluded rule does not contemplate the services performed by the canadian truck drivers in canada the ruling states that the included- tam-115068-09 excluded rule in sec_3121 applies only to services that are performed either within the united_states or outside the united_states by a u s citizen for an american_employer and are included or excluded based on the various specific exceptions provided in sec_3121 the ruling goes on to state that since services performed outside the united_states by a foreign_citizen for a foreign_employer do not fall within the scope of this included-excluded rule sec_3121 does not apply to the facts of the revenue_ruling under the ruling’s holding the included-excluded rule also does not consider the services performed in this case by the taxpayer’s nra flight attendants that are not included in the definition of employment for purposes of determining the percentage of excluded employment the holding in revrul_79_318 is consistent with the court of claims case 408_f2d_686 ct_cl that case was cited in revrul_79_318 and has similar facts as the revenue_ruling a canadian trucking corporation employed canadian citizens as truck drivers who made deliveries and pick up of shipments in the united_states under the stipulated facts services performed inside the united_states made up less than one-half of each employee’s services during all pay periods in issue the question presented was whether the periods of employment in the united_states was taxable employment for fica purposes the court held that the trucking company was subject_to fica_taxes on the remuneration paid for services performed within the united_states irrespective of what percentage of employees’ total service in this country and canada was performed within the united_states f 2d pincite the court’s decision was based on several different rationales the court reasoned that sec_3121 must be considered in its context in sec_3121 immediately following the definition of employment and the exceptions from employment enumerated in the paragraphs of sec_3121 we interpret sec_3121 to apply only to ‘services’ which are included or excluded in sec_3121 f 2d pincite the court also relied on the legislative_history relating to sec_3121 sec_3121 was added by section of the social_security act amendments of the court states that t he section was sponsored by the social_security board on behalf of the board and the treasury purely as a device to ease administration where the same employee does two kinds of work for the same employer f 2d pincite the court quotes from a statement of the chairman of the social_security board before the house ways_and_means_committee that the amendment was to clarify the law regarding the services of employees who perform both included and excluded employment the suggestion being that the major portion of his time shall determine whether all of his time shall be considered as having been devoted to excluded or included employment under the amendment employers who are engaged partly in an excluded and partly in an included occupation may have a standard to report on these employees f 2d pincite emphasis added by court tam-115068-09 the court also cited the contemporaneous construction of the statute by the bureau of internal revenue predecessor of irs as support for the court’s position s s t 1940_2_cb_252 concerned the issue of whether services performed within the united_states by personnel of an airline on flights operating between foreign and u s airports were included in employment and subject_to fica_taxes at the time of issuance the definition of employment was different from the current definition in that the clause including in employment under certain conditions services on or in connection with an american_vessel did not include services on or in connection with an american_aircraft the court quoted the following language from s s t concerning the included- excluded rules of section c of the internal_revenue_code_of_1939 the predecessor of sec_3121 of the code and section d of the code the predecessor of sec_3306 the included-excluded rule in the futa in the opinion of the bureau sections c and d were not intended to include as ‘employment’ services performed outside the united_states or to exclude from ‘employment’ services performed within the united_states on the basis of the relations in quantity of services performed both within and without the united_states accordingly it is held that such sections are not applicable with respect to the services performed by the flight personnel of the m air lines the court noted that if it accepted the literal interpretation of sec_3121 advanced by the taxpayer applying the included-excluded rule in this situation and if the canadian citizen truck driver worked percent of his services within the united_states during a payroll_period the services of the canadian citizen truck driver performed in canada for the canadian employer would be included in the definition of employment for purposes of the fica the court stated that such a result was not the intent of the social_security act f 2d pincite following the analysis from inter-city truck lines and revrul_79_318 only remuneration for services that are included in employment for purposes of fica is counted in applying the included-excluded rule this maintains the integrity of the rule that generally nras are not subject_to fica tax on remuneration for services performed wholly outside the united_states as noted by the court in inter-city truck lines it is doubtful the fica and social_security act through the included-excluded rule were intended to provide coverage for services performed exclusively in a foreign jurisdiction by a foreign_person that are not in connection with an american_aircraft or an american_vessel and not included in the definition of employment congress intended to provide social_security coverage to nras only on the services specifically included in the definition of employment and not otherwise excepted in the instant case because the great majority of the nra flight’s attendants’ services were performed on flights that touch a port in the united_states application of the included-excluded rule would operate to include in employment services performed by the nra flight attendants on flights between airports in the foreign countries that are not included in the basic definition of employment this would frustrate the intent of congress concerning which tam-115068-09 services performed in connection with american_aircraft and vessels are to be included in employment for purposes of the fica c whether the remuneration received by the nra flight attendants for services that are determined to be included in the definition of employment under sec_3121 is wages under sec_3121 subject_to fica tax whether or not the remuneration is gross_income of the nra flight attendants from sources within the united_states wages is broadly defined in sec_3121 as all remuneration for employment whether paid in cash or property unless a specific exception applies thus the remuneration received by the nra flight attendants for their performance of services that are included in employment is wages for purposes of fica unless an exception applies there is no exception from the definition of wages in the statute or regulations that applies in this case in sec_2 a above relating to sec_3121 we illustrated how the statute and regulations do not require determinations of the source_of_income under sec_861 for purposes of determining fica tax_liability thus remuneration for employment is includible in wages under sec_3121 for purposes of the fica regardless of whether the remuneration is from sources within the united_states and is includible in the gross_income of the nra flight attendant or is from sources without the united_states and is excludable from the gross_income of the nra flight attendant revrul_78_216 1978_1_cb_305 is analogous authority providing that remuneration of the nra flight attendant is subject_to fica and futa taxation revrul_78_216 provides that services performed by nra crew members on and in connection with an american_vessel that stops at united_states ports to refuel are included in employment for purposes of the fica and futa and the remuneration for such services is subject_to fica and futa taxes even though all services of the crew are performed outside the united_states and the remuneration is not wages for purposes of u s income_tax_withholding despite the plain statutory language and analogous revenue_ruling taxpayer makes several arguments as to why the remuneration for employment in this case is not wages subject_to fica tax first taxpayer argues that the portion of the remuneration of the nra flight attendants that is not included in gross_income either by application of the business visitor exception or because the amounts are apportioned to sources without the united_states cannot be wages for fica tax purposes because generally fica wages can only include amounts that are includible in gross_income second taxpayer argues that the united_states may not collect u s employment_taxes from a u s taxpayer with respect to remuneration paid for services of an employee of the taxpayer working in a branch office of the taxpayer located in a foreign_country if the labor laws of the foreign_country prohibit the unilateral withholding of u s employment_taxes from the nra flight attendants third taxpayer argues that regardless of what the statute and tam-115068-09 regulations provide the decision as to whether remuneration paid to the nra flight attendants is subject_to fica_taxes should take into account whether the nra flight attendants can qualify for benefits under the u s social_security system fourth the taxpayer maintains that it should not be liable for u s employment_taxes because its obligation to withhold on the remuneration of the nra flight attendants did not satisfy the concern expressed by the united_states supreme court that the employer’s obligation to withhold be precise and not speculative see 435_us_21 fifth taxpayer argues that it is not the employer under sec_3401 for purposes of liability for u s income_tax_withholding and pursuant to case law for purposes of the fica and futa because its foreign_branch office is a separate employer in control of the payment of wages under sec_3401 each of these arguments is analyzed below c i amounts that are excluded from u s gross_income can be included in fica wages taxpayer’s first argument is essentially that amounts that are excluded from gross_income can not be included in the sec_3121 definition of wages for purposes of the fica taxpayer cites a fifth circuit case 87_f3d_682 5th cir to support its position in dotson the court concluded that amounts that were excluded from gross_income under sec_104 as damages on account of personal injury were not wages for purposes of the fica and futa the court stated the portion of the settlement determined to be excludable from taxable_income on remand to the district_court should also be excludable from wage taxes damages not included in the tax code’s definition of income are not considered wages 452_us_247 as such they are not taxable under fica 940_f2d_542 9th cir 929_f2d_648 fed cir neither are they taxable under futa since fica and futa use the same definition of wages code sec_3121 and sec_3306 taxpayer also relies on language in the fica statute sec_3101 applying the employee portion of the fica tax states that there shall be imposed on the income of every individual a tax equal to a percentage of the wages as defined in sec_3121 received by him with respect to employment as defined in sec_3121 taxpayer argues that this language means that amounts received by an employee must first be income for u s income_tax purposes before they can constitute wages for purposes of the fica in addition the legislative_history to the fica tax refers to the tax under sec_3101 as an income_tax see h_r rep no pincite s rep no pincite the irs does not agree with the principle that amounts must be includible in gross_income and wages for u s income_tax_withholding purposes to be wages for fica tax tam-115068-09 purposes first there are very specific statutory and regulatory provisions and legislative_history indicating that these particular services are intended to be subject_to fica tax there also is published guidance that concludes that analogous remuneration that is not subject_to income_tax_withholding is subject_to tax under the fica and futa second taxpayer’s reliance on dotson and similar holdings is unpersuasive because of the factual and legal differences from the present case third there is targeted congressional legislation addressing the concept of the decoupling of fica and futa wages from wages for purposes of u s income_tax_withholding the remuneration in dispute here is for services that are included in employment pursuant to very specific provisions of the code that include the nra flight attendants’ services in employment as discussed above in sec_2 a sec_3121 is targeted to services performed on an american_aircraft or vessel for an american_employer whatever more general principles may apply in determining wages for fica purposes the statute is quite specific about what constitutes wages where these facts are present if the remuneration for employment for these services were not treated as subject_to fica_taxes it would frustrate congressional intent to have these services included in employment regardless of the place where services are performed or the citizenship of the employee historically u s income_taxation of nras has been based on sourcing of income part of the sec_3121 definition of employment reflects sourcing_rules similar to those applicable for purposes of income_taxation for example employment generally includes services performed by nras within the united_states however the fica definition of employment goes beyond sourcing for purposes of determining gross_income and income_tax to include certain services by nras that are performed outside the united_states on or in connection with american_aircraft the statute and regulations specifically provide that these services are employment and sec_31_3121_b_-3 provides that with respect to services performed outside the united_states on or in connection with an american_aircraft the citizenship or residence of the employee is immaterial to accept taxpayer’s position in this case would render the statute and this longstanding regulation virtually meaningless by in effect providing that fica taxation would only apply to a nra’s services on or in connection with american_aircraft if the services were performed within the united_states taxpayer’s position also conflicts with the legislative_history of these fica provisions when the portion of the definition of employment related to american vessels was added in which was later expanded to include service on or in connection with american_aircraft congress acknowledged that it was extending coverage to foreign seamen but recognized t he number of foreign seamen who may be employed on american vessels engaged in trade is limited under our shipping laws see h_r report no 76th cong 1st sess in the social_security act amendments of congress again noted its intention to include in employment services performed on or in connection with an american_aircraft regardless of the citizenship or residence tam-115068-09 of the employee see h_r rep 81st cong 2d sess quoted in sec_2 a the application of the regulations was made clear in revrul_78_216 1978_1_cb_305 which provides that services on and in connection with an american_vessel that stops at united_states ports to refuel are included in employment for fica tax purposes and the remuneration for such services is subject_to fica and futa taxes even though all services of the crew are performed outside the united_states and the remuneration is excepted from wages for purposes of u s income_tax_withholding pursuant to sec_31_3401_a_6_-1 sec_31_3401_a_6_-1 of the regulations provides that remuneration paid to a nra individual other than a resident of puerto rico for services performed outside the united_states is excepted from wages and is not subject_to_withholding such remuneration would generally be excluded from the u s gross_income of the employee second taxpayer’s reliance on dotson is not persuasive as the instant factual situation is distinguishable from dotson in several respects the dotson case concerned the issue of whether damages for personal injury excludable from income under sec_104 are wages for purposes of the fica three other circuits in addition to the fifth circuit have expressed the view that if amounts are excluded from gross_income the amounts are not wages for fica tax purposes a the ninth circuit redfield v insurance co of north america supra b the sixth circuit 164_f3d_1015 6th cir and c the federal_circuit anderson v united_states supra and 518_f3d_1328 fed cir after determining that the payments were excluded from gross_income under sec_104 the court in dotson as did the court in gerbec and redfield provided minimal analysis stating simply that because the payments are not included in gross_income the payments cannot constitute wages the irs agrees that to the extent the payments are made on account of personal injury the payments would not constitute remuneration for employment therefore the dotson conclusion on that point is correct regardless of the effect of the exclusion_from_gross_income however the employment_tax status of payments on account of personal injury that are excludable under sec_104 is not in dispute in this case also as noted this case is different than dotson because of the specific statutory language regulations legislative_history and revenue_ruling that apply here third the irs does not agree with the principle that amounts must be includible in gross_income to be wages for fica tax purposes specific congressional legislation has addressed the decoupling of wages for fica and futa purposes from wages for purposes of u s income_tax_withholding wages is broadly defined for purposes of the fica and futa under sec_3121 and sec_3306 as including all remuneration for employment whether paid in cash tam-115068-09 or property unless a specific exception applies consistent with that broad definition of wages and taking into account the purposes of the fica and the social_security act prior to the irs had a longstanding position that amounts could be included in fica and futa wages even though they were excluded from gross_income and not subject_to income_tax_withholding this position was reflected in regulations existing since providing that the value of meals_and_lodging furnished to restaurant or hotel employees or to seamen or other employees aboard vessels were wages for fica and futa purposes regardless of whether the value of the meals_and_lodging were excluded from gross_income under sec_119 or its predecessors dollar_figure for income_tax_withholding purposes the regulations provided that the value of meals_and_lodging is excluded from wages if the value is excludable from gross_income under sec_119 in 452_us_247 the supreme court held regulations that included the value of meals_and_lodging in wages for fica and futa purposes but whose value was excludable from gross_income under sec_119 to be invalid the court found that the definition of wages for fica and futa purposes must be given similar interpretations as the definition of wages for income_tax_withholding purposes in response to the rowan decision congress enacted the social_security amendments of the amendments the amendments added flush language to sec_3121 and sec_3306 that is generally referred to as the anti-rowan amendment and provides that nothing in the regulations prescribed for purposes of chapter relating to income_tax_withholding which provides an exclusion from wages as used in such chapter shall be construed to require a similar exclusion from wages in the regulations prescribed for purposes of this chapter the result is that amounts may be wages for fica and futa purposes but not for income_tax_withholding purposesdollar_figure the anti-rowan amendment supports the conclusion that amounts that are not income may nevertheless constitute wages for purposes of the fica and futa this interpretation is supported by the legislative_history to the amendments which states the social_security program aims to replace the income of beneficiaries when that income is reduced on account of retirement and disability thus the_amount_of_wages is the measure used both to define income which should be replaced and to compute fica tax_liability since the social_security system has this position was also reflected in revrul_65_208 1965_1_cb_383 holding that salary reduction contributions to a sec_403 annuity were subject_to fica_taxes although such contributions were excludable from gross_income and not subject_to income_tax_withholding also as part of the amendments congress enacted a number of different provisions that included in fica wages certain amounts that were excluded from gross_income and excluded from wages for income_tax_withholding purposes see sec_3121 sec_3121 sec_3121 and sec_3121 tam-115068-09 objectives which are significantly different from the objective underlying the income_tax_withholding rules the committee believes that amounts exempt from income_tax_withholding should not be exempt from fica unless congress provides an explicit tax exclusion s rep no pincite soon after the passage of the anti-rowan amendment three circuit courts upheld the position that amounts excludable from income can be subject_to fica_taxes without a specific statutory provision in effect that included the amounts in fica wages see 769_f2d_126 3d cir cert_denied 476_us_1182 807_f2d_280 1st cir and 799_f2d_18 2d cir these cases all considered the issue of whether contributions to sec_403 plans were wages for fica purposes for years before_1984 in situations where taxpayers paid the fica tax on the contributions the third circuit held in temple university that neither sec_3121 even as it existed prior to the relevant and amendments nor the rowan decision entitles plaintiff to a refund of the fica_taxes paid on the sec_403 contributions f 2d pincite thus the three cases essentially hold that amounts can be included in fica wages based on the sole authority of the anti-rowan provision contained in the penultimate sentence of sec_3121 and a revenue_ruling rev_rul a case concerning the fica taxation of contributions made under pick-up plans through salary reduction agreement supports the concept that amounts can be included in remuneration for employment within the basic definition of wages under the fica even though excluded from gross_income see 153_f3d_1160 10th cir the fourth circuit has also indicated disagreement with the notion that only amounts includible in gross_income can be includible in fica wages in sta of baltimore -ila container royalty fund v united 621_fsupp_1567 d c md aff’d 804_f2d_296 4th cir the district_court stated that i n enacting the social_security amendments of congress decided to override the rowan decision the court quoted with approval the amendment committee reports concerning the effect of the anti-rowan amendment which state that amounts exempt from income_tax_withholding should not be exempt from fica unless congress provides an explicit fica tax exclusion the court also stated that the amendments effectively overrode the rowan decision id pincite on appeal the fourth circuit was persuaded by the thorough and sound analysis of the district_court and affirmed for the reasons expressed by the district_court f 2d pincite tam-115068-09 thus the statute regulations and legislative_history of the fica as well as case law ie first circuit new england baptist hospital second cir temple university third cir canisius college fourth cir sta container royalty fund and tenth cir public employees retirement board all support the position that the remuneration paid to the nra flight attendants for services included in employment is subject_to fica_taxes regardless of whether the remuneration is includible in gross_income and subject_to u s income_tax_withholding c ii fica withholding liability should apply even if foreign law prohibits withholding taxpayer’s second argument is that foreign law prohibits the withholding of employee fica tax there is nothing in the code that provides an exception from fica taxation based on a foreign law that bars or creates adverse consequences for tax withholdingdollar_figure in any event this argument has no application to either the fica employer tax or the futa_tax because these taxes are imposed solely on the employer and are not withheld from the employee the cases cited by taxpayer in support of this argument have no application to this fact situation as discussed in sec_1 d ii above the cases cited involve the issue of whether the irs was permitted to reallocate income between entities under code sec_482 and impose income_tax on amounts a party did not and never could receive in the instant case we are not concerned with the reallocation of income we are looking to tax the payor of the wages on the amount that it did pay to each nra flight attendant c iii the irs should not take into account whether the nra flight attendants will qualify for social_security_benefits in determining fica taxation taxpayer maintains that the irs determination of fica taxation in this case should take into account whether the nra flight attendants will qualify for social_security_benefits however the code imposes tax irrespective of whether the employee receiving the wages is expected ever to be eligible to receive benefits the fica statute enacted by congress specifically included services performed on or in connection with an american_aircraft on a flight that touches a port in the united_states regardless of the citizenship or residence of the employee thus the issue of whether employees are likely or not to accumulate enough quarters of coverage to qualify for social_security_benefits is not taken into account in determining fica taxdollar_figure as discussed later sec_3101 and sec_3111 provide relief from fica_taxes in cases covered by certain international agreements such as totalization agreements it is through the negotiation of a totalization_agreement that differences conflicts and overlaps between a foreign country’s social_security laws and the united_states social_security laws are taken into account congress has recognized that nra flight attendants or other crew members with d visas may become eligible to receive social_security_benefits in the social_security protection act of p l tam-115068-09 c iv the central illinois deputy tax collector defense does not apply taxpayer’s fourth argument is that its obligation to withhold the employee portion of fica_taxes was not sufficiently clear and therefore it cannot be held liable for the payment of the tax as discussed in the context of sec_1 d iii above the argument arises from central illinois supra u s pincite and is also known as the deputy tax collector defense as with regard to u s income_tax_withholding the central illinois argument arises from the secondary position as to liability of the employer with respect to the employee portion of the fica see central illinois u s pincite the argument is not applicable to either the employer portion of fica_taxes or futa taxes as these taxes are imposed solely on the employer and therefore the employer is not acting as deputy tax collector for the government with respect to those taxes see north dakota state univ f 3d pincite the defense applies only to that portion of the fica tax required to be withheld from the employee it does not apply to the employer’s obligation to pay its portion of the fica tax the argument is unpersuasive with regard to the employee portion of fica as taxpayer had ample notice of its obligation to withhold and pay employment_taxes for services performed by the nra flight attendants the statute and regulations are clear that the nra flight attendants’ services are included in employment for fica further revrul_78_216 holds that remuneration for similar services performed on or in connection with an american_vessel is wages for fica and futa purposes the conclusion in revrul_78_216 was reached even though the nra employees performed no services within the united_states the fact that there may have been a settlement of related issues at appeals in an audit for prior years does not have the effect of replacing the statute regulations and revenue_ruling with a new legal framework conforming to the appeals opinion there are a number of factors that may go into an appeals decision including hazards_of_litigation that are separate from the merits of the legal arguments therefore we conclude that central illinois does not apply to prohibit imposition of any employee fica tax at issue in the instant case and in no event can it ever preclude taxpayer’s liability for the employer fica tax or the futa_tax c v branches of taxpayer are not employers under sec_3401 congress placed restrictions on the receipt of ssa benefits by nras who are not authorized to work in the united_states nras admitted to the united_states under a b-1 for business purposes or d for crewman visa are excepted from these restrictions taxpayer's nra flight attendants typically are admitted to the united_states with a d visa and thus are recognized by congress as entitled to receive benefits if the requirements to receive benefits are satisfied tam-115068-09 this issue is discussed in connection with sec_1 d iv above and the analysis there applies equally for purposes of fica and futa the taxpayer is the employer under sec_3401 and the employer for purposes of fica and futa d additional fica analysis d i fica taxation of nra flight attendants who are residents of country x and who are based in country x the services of the nra flight attendants who are residents of country x and who are based in country x are not subject_to fica_taxes as a result of the totalization_agreement between the united_states and country x the totalization_agreement generally provides that traveling employees of air transportation companies who perform work in the territories of both contracting states and who would otherwise be covered under the laws of both contracting states shall with respect to that work be subject_to the laws of only the contracting state in the territory of which the firm has the home_office ie the united_states in this case however the totalization_agreement further provides an exception to the effect that if such employees reside in the territory of the other contracting state country x in this case they shall be subject_to the laws of only that state country x in this case sec_3101 relating to the employee portion of fica and c relating to the employer portion of fica provide that during any period in which there is in effect a totalization_agreement wages received by or paid to an individual shall be exempt from the taxes imposed by sec_3101 and sec_3111 to the extent that such wages are subject under such agreement exclusively to the laws applicable to the social_security system of such foreign_country under the totalization_agreement a certificate of coverage issued by one country serves as proof of exemption from social_security_taxes on the same earnings in the other country thus the effect of the above provision is that the remuneration for services of a nra flight attendant who is a resident of country x working out of the country x branch office is not subject_to fica_taxes provided a certificate of coverage issued by country x is obtained for the individual for services otherwise included in fica employment however the entire amount of the remuneration for services of a nra flight attendant who is a resident of a country other than country x if any and who works out of the country x branch office is subject_to fica_taxes pursuant to the general_rule in the totalization_agreement futa a whether services performed by the nra flight attendants are employment for futa_tax purposes tam-115068-09 sec_3306 the definition of employment for purposes of the futa contains similar language as sec_3121 the definition of employment for purposes of the fica with respect to services performed on or in connection with an american_aircraft in addition the applicable futa regulations under sec_31_3306_c_-2 concerning the definition of employment are similar to the fica regulations thus a similar conclusion as fica should apply for futa purposes because the nra flight attendants are performing services on american_aircraft and are performing such services on or in connection with the aircraft when outside the united_states the services on or in connection with flights that touch a port in the united_states are included in the definition of employment for purposes of the futa b whether the included-excluded rule provided by sec_3306 applies if only a portion of the nra flight attendant’s are included in the basic definition of employment in the flush language at the beginning of sec_3306 does revrul_79_318 apply for purposes of the futa the statutory structure of the futa included-excluded rule in sec_3306 is similar to the fica rule in sec_3121 therefore the conclusion reached with respect to the fica should also apply with respect to the futa and revrul_79_318 does apply for purposes of the futa accordingly we conclude that only remuneration for services that are included in employment for purposes of the futa is counted in applying the included-excluded rule c whether the remuneration received by the nra flight attendants for services that are determined to be included in the definition of employment under sec_3306 is wages under sec_3306 subject_to futa_tax whether or not the remuneration is gross_income of the nra flight attendants from sources within the united_states the statutory and regulatory provisions relating to wages and employment for purposes of the futa are similar to the fica provisions see sec_3306 and c therefore the futa result is the same as the fica result futa_tax applies to remuneration received for employment regardless of whether the remuneration is excludable from the gross_income of the nra flight attendant however several arguments raised by taxpayer with respect to the fica have no application with respect to the futa because the futa_tax is imposed solely on the employer taxpayer’s arguments with respect to central illinois the deputy tax collector defense cannot apply because the futa_tax is not a tax for which the taxpayer is secondarily liable see north dakota state univ f 3d pincite which states that the deputy tax collector defense applies only to that portion of the fica tax required to be withheld from the employee it does not apply to the employer’s obligation to pay its portion of the fica tax similarly taxpayer’s argument that foreign law prohibits u s tax withholding is irrelevant for futa_tax purposes tam-115068-09 also as with the relationship of fica taxation and social_security_benefits futa taxation is not based on whether the nra flight attendants may become entitled to the receipt of state unemployment benefits revrul_75_87 1975_1_cb_325 holds that an employer is liable for futa taxes with respect to wages paid to its employees regardless of whether it is exempt from the state unemployment_compensation tax or its employees are ineligible for unemployment_compensation benefits the exception related to totalization agreements applicable under the fica to nra flight attendants who are residents of country x is inapplicable to the futa totalization agreements affect fica liability but not futa liability thus taxpayer is liable for futa taxes with respect to the nra flight attendants who are residents of country x working from the country x base under the same standard as employees working from the bases in the other foreign countries thus the irs position is that futa taxes apply to the remuneration for employment paid_by taxpayer to the nra flight attendants regardless of whether the remuneration is includible in the gross_income of the nra flight attendant sec_530 of the revenue act of there is a question whether taxpayer is entitled to relief under sec_530 of the revenue act of from any u s employment_tax liability with respect to the remuneration paid to the nra flight attendants sec_530 of the revenue act of as amended provides in general --if- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer's treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee tam-115068-09 taxpayer asserts that its exclusion of the entire compensation paid to the nra flight attendants from employment_taxes and its resulting exclusion of the compensation from its employment_tax returns and from any forms w-2 means that it did not treat the nra flight attendants as employees for u s employment_tax purposes and therefore met the criterion of sec_530 taxpayer excluded the compensation from employment_taxes based on its reliance on exceptions from the term wages in the fica futa and income_tax_withholding provisions and on the discussion of the definition of wages in dotson the legislative_history of sec_530 is abundantly clear that the focus of sec_530 relief was worker classification disputes and that alonedollar_figure the joint_committee on taxation explained in the general explanation of the revenue act of at page that the act provides relief from employment_tax liability to certain taxpayers involved in employment_tax status controversies with the internal_revenue_service as a result of the irs’ proposed reclassification of workers whom taxpayers have considered as having independent_contractor status in sen rept 95th cong 2d sess the committee on finance reports the committee believes it is appropriate to provide interim relief for taxpayers who are involved in employment_tax status controversies with the internal_revenue_service and who potentially face large assessments as a result of the service’s proposed reclassification of workers until the congress has adequate time to resolve the many complex issues involved in this area the bill prevents the internal_revenue_service from reclassifying certain individuals as employees for purposes of federal_income_tax withholding social_security_taxes and unemployment taxes individuals or classes of individuals who may not be reclassified are those whom the taxpayer consistently has treated in good_faith as independent contractors for employment_tax purposes the taxpayer shall be deemed to have acted in good_faith only if all federal tax returns including information returns required to be filed by the taxpayer were filed on a basis consistent with the taxpayer’s treatment of such individuals as independent contractors and the taxpayer treated such individuals as independent contractors in reasonable reliance under one or more of four tests accordingly a taxpayer may be entitled to sec_530 relief in circumstances where the irs is considering whether to reclassify workers from independent_contractor status or when statutory language is not clear legislative_history is instructive see 65_f3d_443 5th cir when courts interpret statutes the initial inquiry is the language of the statute itself we look at the language of the statute as well as the design object and policy in determining the plain meaning of a statute the statute must be read as a whole in order to ascertain the meaning of the language in context of the desired goals envisioned by congress only if the language is unclear do we turn to the legislative_history citations omitted throughout quote tam-115068-09 other nonemployee status such as partner to employee status by contrast sec_530 is not relevant to the examination if the question is whether compensation paid to an employee is excluded from wages or whether services performed by individuals who are otherwise employees are excluded from employment in addition to legislative_history case law supports this interpretation in 663_f2d_949 9th cir the ninth circuit stated in enacting section congress clearly looked to the taxpayer’s treatment of the individual not to particular payments to an individual the legislative_history of the section confirms this while the case involved workers who were treated as employees and received second checks that were not treated as wages facts which are different from those presented here the case supports the view that sec_530 is limited to the question of classification of individuals not payments consistent with this view in 32_fedclaims_377 the court of federal claims analyzed whether the taxpayer treated individuals as not employees for purposes of code sec_3509 in a manner similar to the way the ninth circuit_court of appeals addressed the issue in the context of sec_530 in the mclaughlin case in flamingo fishing corp taxpayers argued that the benefits of lower tax_liability under sec_3509 applied in that they failed to deduct and withhold employment_taxes on the basis that a narrow exception to the definition of employment under sec_3121 exempted the payments to their crew members from such tax as a result plaintiffs contended these crew members were treated as self-employed or non-employees and thereby subject_to the lower tax_liability provided under section dollar_figure the court stated that sec_3509 applies only when an employer fails to deduct and withhold by reason of treating an employee as a non-employee not when the services of such employee were defined as non- employment under sec_3121 for further support the court stated that the legislative_history indicates that sec_3509 was enacted to provide relief in situations wherein the irs later classified non-employees such as independent contractors as employeesdollar_figure code sec_3509 provides reduced rates for the employee share of fica tax and income_tax_withholding in cases in cases where the employer failed to deduct and withhold such taxes with respect to any employee by reason of treating such employee as not being an employee the committee is aware that the employment status controversies that led to enactment of the interim relief provisions of the revenue act of were aggravated by the serious retroactive tax burdens that may arise when a worker who has been treated as an independent_contractor is reclassified as an employee accordingly the committee bill provides a statutory offset mechanism that will apply in reclassification cases this provision represents a substantial simplification of present law procedures and will reduce burdens on employers whose workers were reclassified s rep no 97th cong 2d sess pincite tam-115068-09 in this case taxpayer has consistently treated the nra flight attendants working in the foreign countries as employees for all apparent purposes17 and the irs is not attempting to reclassify them from independent_contractor or other nonemployee to employee status nor is taxpayer asserting they are anything other than employees rather taxpayer is relying on exceptions from the term wages under the relevant employment_tax provisions that are applicable only to employees and the discussion of the definition of wages in dotson and the irs is contesting taxpayer’s application of such exceptions from the term wages taxpayer did not withhold u s income_tax or fica tax from the nra flight attendants’ compensation issue a form_w-2 to the nra flight attendants or include their compensation on its u s employment_tax returns all on the basis that the compensation was purportedly excluded from the term wages for employment_tax purposes taxpayer did not file any forms to report the compensation on the basis that no reporting was required if taxpayer’s reliance on the exceptions from wages was accurate while taxpayer has not affirmatively demonstrated its treatment of the nra flight attendants as employees for employment_tax purposes taxpayer has not in any way affirmatively treated the individuals as nonemployees the lack of any affirmative showing of employee treatment is only a natural consequence of taxpayer’s application of the wages exceptions not because of any belief or assertion that the nra flight attendants did not otherwise satisfy the test for employee status under the employment_tax provisions the failure to pay u s employment_taxes and to fulfill the corresponding employment_tax obligations is based on taxpayer’s interpretation of the exceptions from wages the classification of the nra flight attendants - the focus of both the language and intent of sec_530 - is not at issue in this case accordingly entitlement to relief under sec_530 is not properly at issue in this case caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in fact the email response from taxpayer on the application of sec_530 dated date states the fact that taxpayer treated the workers as employees does not block sec_530 from applying emphasis added
